STUMP, J.—
Under the Court’s interpretation of the will of James Crawford Lyon, deceased, it provided, after the payment, of just debts and funeral expenses, as follows:
1. To testator’s brother, William A. Lyon, a pecuniary legacy of one thousand dollars absolutely.
2. To his three unmarried sisters, Elizabeth, Mary and Grace, each a life, estate in one-fourth of testator’s entire estate at the time of his death, after payment of debts and the above legacy to his brother, with a power in each to will the remainder after her life estate with the further provision *228tliat the corpus be held and invested during the life of each for the benefit of each by the executor.
If any of the three unmarried sisters dies intestate then the remainder after her life estate will pass as if James Crawford Lyon had died intestate; that is to say, to his four sisters and brother, their respective heirs, personal representatives or assigns.
3. To his mother a life estate in the remaining one-fourth of his entire, estate at the time of his death, after payment of debts and said legacy, and upon her death said one-fourth to his married sister, Virginia, for life with the same provision as to the holding and investment of the corpus by the executor during the life of each. The mother having died after the making of the will, upon the death of testator’s sister, Virginia, without leaving living at the time of her death any child or other descendant then the remainder following her life estate, to go absolutely to her then surviving sisters, share and share alike. If Virginia die leaving surviving her any child or other descendant, then the remainder after her life estate to go absolutely to such surviving child, children or other descendants per stirpes. The power to will is inapplicable to Virginia.